Citation Nr: 1232527	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  04-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic right shoulder disability, identified as degenerative joint disease (DJD) and status-post right shoulder arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from January to August 1978.  He also has confirmed service in the United States Army National Guard on a period of active duty for training (ACDUTRA) from April to October 1975.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied his service-connection claim for right shoulder DJD.  Jurisdiction over his claim was subsequently transferred to the RO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

The Veteran testified at a hearing at the RO in April 2007, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

The Board's previous October 2008 decision, in pertinent part, denied his service-connection claim for a right shoulder disability.  On appeal, the United States Court of Appeals for Veterans Claims (CAVC/Court) issued an October 2010 non-precedential Memorandum Decision that vacated the October 2008 Board denial for categorically dismissing the Veteran's lay assertions.  The Court also remanded this claim to the Board for further development and readjudication, including specific consideration of the Veteran's lay statements and the principles of McLendon v. Nicholson, 20 Vet. App. 79 (2006) and 38 U.S.C.A. § 5103A(d)(2).  Accordingly, in April 2011, the Board remanded the right shoulder claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration, including a VA examination and etiological opinion.   

On remand, the AMC arranged for a VA examination in June 2011, but the examiner did not provide an adequate medical opinion that considered the Veteran's lay statements.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  In November 2011, the Board again remanded the claim to the AMC, this time for an addendum opinion from the June 2011 examiner.  On remand, the examiner reaffirmed his negative etiological opinion.  In August 2012, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  


FINDING OF FACT

Resolving any doubt in favor of the Veteran, he has a right shoulder disability, identified as DJD and status-post right shoulder arthroplasty, that is causally related to a parachuting injury during a period of Army National Guard ACDUTRA in August 1975.


CONCLUSION OF LAW

A chronic right shoulder disability, identified as DJD and status-post right shoulder arthroplasty, was incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a right shoulder disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends his right shoulder disorder is due to an in-service parachuting injury.  He has had recent diagnoses for right shoulder osteoarthritis, as shown on VA treatment records, including upon X-ray testing.  He asserts he injured his right shoulder against the door of a C-141 airplane while attempting to do a parachute jump during military service, which he indicates occurred in August 1975 in Fort Benning, Georgia.  See April 2007 personal hearing transcript, at 13-14; and November 2009 statement.  The Board notes this would date back to his service in the United States Army National Guard on a period of ACDUTRA from April 1975 to October 1975.  

For the reasons set forth below, the Board finds that the evidence supports his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

The Court has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In adjudicating this claim, the Board has also considered the doctrine of reasonable doubt.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran presently has a chronic right shoulder disability, identified as DJD and status-post right shoulder arthroplasty.  In pertinent part, an October 2005 VA treating physician diagnosed osteoarthritis upon X-ray testing, and an April 2002 VA examiner similarly diagnosed mild degenerative joint disease (DJD) upon X-ray testing.  More recently, the Veteran also underwent surgery with private treatment providers for his right shoulder osteoarthritis.  See July to December 2010 records by Dr. B.P.  Accordingly, the June 2011 VA examiner diagnosed the Veteran with status-post arthroplasty of the right shoulder.
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of the Veteran's service treatment records show no documentation of treatment or diagnoses for any right shoulder injury or disease during service.  

However, his service personnel records confirm his accounts of duties that would place him in circumstances where he could injure his right shoulder during ACDUTRA.  There is a DD Form 214 that confirms he had ADCUTRA service from April to October 1975, with a military occupational speciality of combat construction specialist.  Importantly, his DD Form 214 shows the Veteran he had a Parachute Badge.  In the absence of any contravening evidence, the Board will concede that that the Veteran has competently and credibly asserted a right shoulder injury from parachuting from a plane in August 1975, during confirmed ACDUTRA service, since such injury is within the realm of lay observation and experience.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Consequently, the determinative issue is whether this current right shoulder disability is attributable to his military service, particularly as due to the conceded right shoulder injury from parachuting in August 1975 while on ACDUTRA in the Army National Guard.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

The Board acknowledges that the June 2011 VA examination report and etiological opinion, and the December 2011 addendum opinion, provided medical opinions discounting the notion that his current right shoulder disability is causally related to service or resulted from service.  However, both the June 2011 and December 2011 negative medical opinions are inadequate and cannot be considered as probative evidence against the Veteran's claim.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no indication that the examiner's original examination report and/or addendum opinion report had adequately considered the Veteran's competent lay statements of a chronic right shoulder disability since 1975 ACDUTRA service, to include the likelihood that these complaints represented an underlying symptom of his presently diagnosed DJD and status-post arthroplasty of the right shoulder.  Id.

As mentioned, at the Board's request, the AMC arranged in June 2011 for a VA compensation examination and etiological opinion on his current right shoulder disability.  In reviewing the claims file, the examiner noted that the Veteran did not seek medical attention for his right shoulder injury and resulting pain until approximately 2002, when he began VA outpatient treatment.  The June 2011 examiner diagnosed the Veteran with status-post arthroplasty, right shoulder.  The June 2011 examiner's opinion and rationale were as follows, "...I find there is inadequate documentation [italics added for emphasis] to relate the right shoulder complaints to his military service.  The lack of the patient documenting his alleged injury [italics added for emphasis] leaves me to believe that it is less likely as not that the [Veteran's] present right shoulder condition was not caused by, aggravated by or resulted from his military service."

To emphasize, in providing the above negative medical opinion and rationale, the examiner appeared to rely largely on the absence of documented medical treatment, both during service and also for many years in the post-service treatment records.  This medical opinion appears to violate the principles of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Under Buchanan, the mere absence of documented treatment for pain during service and since, such as would be reflected in treatment records, cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms, as he is alleging, although this is evidence to be considered in making this ultimate determination.  See Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  Further, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found an examination like this inadequate where, as here, the examiner did not comment on the Veteran's report of relevant injury in service and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion.  

Although not dispositive, the Board notes a recent non-precedential decision by the Court, McGregor v. Shinseki, CAVC No. 06-3589, 2009 WL 426236 (February 23, 2009).  McGregor involves a case in which the examiner did not consider a Veteran's reported continuity of symptomatology in determining that the Veteran's lumbar spine disability was likely not related to his military service.  In McGregor, the Court stated, "The Board may violate Buchanan either directly by discounting lay testimony solely because it is not corroborated by contemporaneous medical records, or indirectly by relying on a medical opinion that impermissibly rejects the Veteran's lay history solely because it is not corroborated by medical records."  McGregor v. Shinseki, CAVC No. 06-3589, 2009 WL 426236, *2.

Indeed, the negative medical opinions in June and December 2011 did not give due consideration to the Veteran's competent account of right shoulder pain symptomatology since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis.").

The Board remanded this claim in November 2011 to the AMC for an addendum etiological opinion, in an effort to obtain an adequate opinion from the June 2011 VA examiner that would properly consider the Veteran's lay statements.  The December 2011 addendum opinion stated, "I have reviewed the information I received from this Veteran during my June 2011 examination.  With no doubt in the veracity of this information, it is my opinion that it is less likely as not that the one incident described by the Veteran resulted in or caused his present shoulder condition."  

However, the December 2011 addendum opinion only compounds the inadequacies of the June 2011 examiner's original opinion, in key respects.  First, there is no discernible rationale for this negative opinion against etiology to service.  Second, there is no indication that the examiner considered the Veteran's lay statements as potentially competent evidence to support the presence of a claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  See Dalton, 21 Vet. App. at 23, and Buchanan, 451 F.3d at 1331.  

So, the June and December 2011 negative etiological opinions are inadequate for resolving the claim, and accorded no probative value.  Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Indeed, the Veterans Court's October 2010 memorandum decision vacated the Board's prior October 2008 denial of the right shoulder claim for impermissibly dismissing the Veteran's lay assertions.  To emphasize, VA regulations only require that the Veteran show a continuity of symptomatology, not of treatment, as an alternative means of establishing service-connection under 38 C.F.R. § 3.303(b).

In view of the circumstances, the Board resolves all reasonable doubt in favor of the Veteran and finds that the evidence is, at a minimum, at least in equipoise.  In this regard, the Board points out that the record suggests continuity of right shoulder disability symptomatology since active duty service.  

Here, the Veteran is competent to report symptoms of persistent right shoulder pain since his conceded parachuting injury of his right shoulder, during ACDUTRA service.  This is because such symptoms require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  For instance, the Veteran has submitted supportive statements from his mother and nephew which assert a long history of right shoulder pain.  Moreover, the Veteran testified at his personal hearing that he had never had any other injuries to his right shoulder after service.  Hearing Transcript (T.) at 14.  Especially in the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of right shoulder disability symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These competent and credible lay statements are highly probative evidence of continuity of symptomatology of a chronic right shoulder disability.  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for a right shoulder disability.


ORDER

Service connection for a chronic right shoulder disability, identified as DJD and status-post right shoulder arthroplasty, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


